DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 12-14 and 18, it is indefinite as to whether "the polymer sheet" refers to the thermoplastic polymer sheet or some other polymer sheet.  For purposes of examination the former interpretation will be used. 
Claim 1 recites the limitation "the polymer sheet" in lines 12-14 and 18.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12 lines 6-12 and 18, it is indefinite as to whether "the polymer sheet" refers to the thermoplastic polymer sheet or some other polymer sheet.  For purposes of examination the former interpretation will be used. 

12 recites the limitation "the polymer sheet" in lines 6-12 and 18.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12 line 20, it is indefinite as to whether "the sheet" refers to the thermoplastic polymer sheet or some other polymer sheet.  For purposes of examination the former interpretation will be used. 
Claim 12 recites the limitation "the sheet" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 and 13-22 do not clear up the deficiencies as recited above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 12-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamochi et al. (US 2017/0198176) (“Kamochi”).
With regard to claim 1, figures 1(A)-1(E) of Kamochi discloses a wafer processing method for processing a back side 61b of a wafer 60 having a plurality of devices 62 on a front side 61a thereof, the plurality of devices 62 being separated from each other by a plurality of crossing division lines (gaps between device chips 62) formed on the front side 61a of the wafer 60, the wafer processing method comprising: a thermoplastic polymer sheet 11 preparing step of preparing a thermoplastic polymer 

With regard to claims 3 and 14, figures 1(A)-1(E) of Kamochi discloses that the thermoplastic polymer sheet 11 is formed of a material selected from the group consisting of polyolefin (“polyolefin”, par [0095]) and polyester.
With regard to claims 4 and 15, figures 1(A)-1(E) of Kamochi discloses that the thermoplastic polymer sheet 11 comprises a polyolefin sheet (“polyolefin”, par [0095]) formed of a material selected from the group consisting of polyethylene (“polyolefin-based elastomer include copolymers of .alpha.-olefins having 2 to 20 carbon atoms such as ethylene”, par [0086]), polypropylene, and polystyrene.
With regard to claims 5 and 16, figures 1(A)-1(E) of Kamochi discloses that the polyolefin (“polyolefin”, par [0095]) sheet 11 is formed of polyethylene (“polyolefin-based elastomer include copolymers of .alpha.-olefins having 2 to 20 carbon atoms such as ethylene”, par [0086]), and the polyolefin sheet 11 is heated to a temperature in the range of 120°C to 140°C (“110.degree. C. to 190.degree. C”, par [0185]) in the thermocompression bonding step (“thermocompression bonding”, par [0212]).
With regard to claims 6 and 17, figures 1(A)-1(E) of Kamochi discloses that the polyolefin (“polyolefin”, par [0095]) sheet 11 is formed of polypropylene (“polyolefin-based elastomer include copolymers of .alpha.-olefins having 2 to 20 carbon atoms such as ethylene”, par [0086]), and the polyolefin sheet 11 is heated to a temperature in 
With regard to claims 8 and 19, figures 1(A)-1(E) of Kamochi discloses the thermoplastic polymer sheet 11 comprises a polyester sheet 11 formed of a material selected from the group consisting of polyethylene terephthalate (“polyethylene terephthalate”, par [0147]) and polyethylene naphthalate.
With regard to claim 12, figures (A)-1(E) of Kamochi discloses a wafer processing method for processing a back side 61b of a wafer 60 having a plurality of devices 62 on a front side 61a  thereof, the plurality of devices 62 being separated from each other by a plurality of crossing division lines (gaps between device chips 62) formed on the front side 61a of the wafer 60, the wafer processing method comprising: a wafer 60 providing step of placing a thermoplastic polymer sheet 11 on an upper surface (top surface of sheet 11 in fig. 1(A)) of a substrate 12 for supporting the wafer 60, and placing the wafer 60 on an upper surface (top surface of sheet 11) of the thermoplastic polymer sheet 11 in a condition where the back side 61b of the wafer 60 is exposed upward; a thermocompression bonding step (“thermocompression bonding”, par [0212]) of setting the wafer 60 placed through the polymer sheet 11 on the substrate 12 in an enclosed environment (chamber will inherently be used in the thermocompression bonding) after performing the wafer 60 providing step, next evacuating the enclosed environment (chamber will inherently be used in the thermocompression bonding), and next heating (“110.degree. C. to 190.degree. C”, par [0185])  the polymer sheet 11 as applying a pressure (“thermocompression bonding”, par [0212]) to the wafer 60, thereby uniting the wafer 60 through the polymer sheet 11 .

	
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamochi et al. (US 2017/0198176) (“Kamochi”) in view of Kanamaru et al. (US 2008/0308225) (“Kanamaru”).
With regard to claims 7 and 18, figures 1(A)-1(E) of Kamochi discloses that the polyolefin sheet 11 is formed of polystyrene (“polystyrene-based elastomer”, par [0072]). 
Kamochi does not discloses that and the polyolefin sheet is heated to a temperature in the range of 220°C to 240°C in the thermocompression bonding step.

Therefore, it would have been obvious to one of ordinary skill in the art to form the sheet of Kamochi with the adhesive composition of Kanamaru in order to bond the chip to the substrate.  See par [0088] of Kanamaru. 


Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamochi et al. (US 2017/0198176) (“Kamochi”) in view of Masuko et al. (US 2011/0187009) (“Masuko”).
With regard to claims 9 and 20, figures 1(A)-1(E) of Kamochi discloses that the polyester sheet 11 is formed of polyethylene terephthalate (“polyethylene terephthalate”, par [0147]).
Kamochi does not disclose that the polyester sheet is heated to a temperature in the range of 250°C to 270°C in the thermocomprssion bonding step.
However, Masuko discloses that the polyester sheet (“film-like adhesive… polyester films”, par [0085]) is heated to a temperature in the range of 250°C to 270°C (“heating temperature for the thermocompression bonding step is normally 20-250.degree. C.”, par [0096]) in the thermocomprssion bonding step.
Therefore, it would have been obvious to one of ordinary skill in the art to for the device wafer and support substrate of Kamochi to bond at the heating temperature as 
With regard to claims 10 and 21, Kamochi does not disclose that the polyester sheet is formed of polyethylene naphthalate, and the polyester sheet is heated to a temperature in the range of 160°C to 180°C in the thermocompression bonding step.
However, Masuko discloses that the polyester sheet (“film-like adhesive… polyester films”, par [0085]) is formed of polyethylene naphthalate (“polyether naphthalate films”, par [0085]), and the polyester sheet (“film-like adhesive… polyester films”, par [0085]) is heated to a temperature in the range of 160°C to 180°C (“heating temperature for the thermocompression bonding step is normally 20-250.degree. C.”, par [0096]) in the thermocompression bonding step.
Therefore, it would have been obvious to one of ordinary skill in the art to for the device wafer and support substrate of Kamochi to be bonded with the polyether naphthalate film as taught in Masuko in order to provide a film-like adhesive that can withstand the heating and drying conditions.  See par [0085] of Masuko.  

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamochi et al. (US 2017/0198176) (“Kamochi”) in view of Lin et al. (US 2009/0039533) (“Lin”). 
With regard to claims 11 and 22, Kamochi do not disclose a pressure is applied to the wafer such that a raised portion surrounding an outer circumference of the wafer is formed along an outer circumference of the polymer sheet in the thermocompression bonding step.

Therefore, it would have been obvious to one of ordinary skill in the art to unite the device wafer and support substrate of Kamochi and cause the adhesive layer to be squeezed beyond the chip sidewalls as taught in Lin as part of the process of bonding the chip to the substrate via an adhesive layer.  See par [0003] of Lin. 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1-22 have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        4/18/2021